Citation Nr: 0933752	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  03-30 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to February 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision rendered by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss.  

In January 2003 the Veteran and his spouse testified at a 
hearing before RO personnel; a transcript of the hearing is 
of record.

In a rating decision dated in June 2003 the RO confirmed and 
continued the previous denial of service connection for 
bilateral hearing loss.  

In March 2004 the Veteran testified at a hearing before a 
Veteran's Law Judge who is no longer employed at the Board; a 
transcript of the hearing is of record.  In January 2007 the 
Board notified the Veteran and his representative that he may 
elect to participate in another hearing with a current member 
of the Board.  No response was received from the Veteran or 
his representative.

In February 2005 and April 2007 the Board remanded the 
Veteran's claim for further development.  The development has 
been completed, and the case is before the Board for final 
review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran is not shown to have a current bilateral 
hearing loss disability for VA compensation purposes.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
so presumed.  38 C.F.R. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
bilateral hearing loss was received in November 2000.  
Thereafter, he was notified of the general provisions of the 
VCAA by the Newark RO and Appeals Management Center (AMC) in 
correspondence dated in November 2001, October 2003, May 
2005, and May 2007.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in April 2008.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Additional notice as to this matter was provided in May 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, VA 
examination reports, and a private examination report have 
been obtained and associated with his claims file.  The 
Veteran has been provided with multiple VA audiological 
examinations to assess the current nature and etiology of his 
claimed bilateral hearing loss disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)

Factual Background and Analysis

The Veteran contends he is entitled to service connection for 
bilateral hearing loss incurred as a result of noise exposure 
during active service, particularly that he experienced 
acoustic trauma when an ammunition dump exploded.

A July 1967 enlistment examination report and a February 1970 
separation examination report both listed hearing acuity of 
15/15 on whispered voice and spoken voice testing for each 
ear.  Service treatment records are silent for any complaints 
of hearing loss.  In a report of medical history dated in 
February 1970, the Veteran denied any ear trouble.

Service personnel records showed that the Veteran served in 
Vietnam from June 1968 to August 1969 and worked as a general 
warehouseman and material handler operator.  Awarded medals 
included the National Defense Service Medal, the Vietnam 
Service Medal with one Star, and the Vietnam Campaign Medal.  
None of these medals is indicative of participation in 
combat.

With his original November 2000 claim for service connection 
for bilateral hearing loss and other disabilities the Veteran 
stated that he served as an infantry man in Vietnam, that he 
saw an ammunition dump blown up at Dong Ha, and that his 
hearing was affected almost on a daily basis.  He did not 
identify any physicians or hospitals that treated him for his 
claimed hearing loss disability since discharge from service.

In connection with the current service connection claim, the 
Veteran underwent the first of multiple VA audiological 
examinations in November 2001 to determine the current level 
of acuity of his hearing.  He reported difficulty hearing 
speech clearly, particularly in group situations, beginning 
in 1970 while serving in Vietnam.  He stated that he was 
working near an ammunition dump when an explosion occurred.  
He indicated that he was currently working on the assembly 
line for an automotive company and routinely used ear 
protection, muffs and plugs.


The results of the authorized audiometric evaluation were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
30
35
LEFT
30
30
35
30
35

Speech recognition scores using Maryland CNC word lists were 
reported as 94 percent in each ear.  Following the authorized 
audiometric evaluation, the examiner diagnosed mild 
sensorineural hearing loss.  No opinion was requested or 
provided regarding the etiology of the Veteran's hearing 
loss.

In a VA ear disease examination report dated in December 
2001, the examiner diagnosed bilateral mild sensorineural 
hearing loss, but did not provide audiometric examination 
findings or any opinion about the etiology of the hearing 
loss.  

In a hearing before RO personnel in January 2003, the Veteran 
testified that he was trained as an infantry man first, and 
although his assigned duty was driving heavy equipment, he 
was involved in nightly conflict with the enemy and was hit 
with rounds of bullets in the inner thighs.  He acknowledged 
that he had not received any awards indicative of combat, 
including the Purple Heart.  He testified that the onset of 
tinnitus (for which he was eventually awarded service 
connection) was "probably when that ammo dump blew."  He 
testified that he noticed diminished hearing when he was 
coming out of Vietnam.  Later, he testified that he perceived 
" the hearing, I mean, the loss, I mean, little by little, 
and it doesn't get better, it gets worse."  He testified 
that he had been working at an automotive plant for 25 years 
and had never had a hearing test on the job; however, he 
recalled someone measuring the decibel level in the workplace 
on one occasion.  

The Veteran's wife also testified that "only in the past 
couple years" others had begun telling the Veteran that he 
ought to get his hearing checked.  In addition, she testified 
that she personally perceived that the Veteran had not been 
hearing her in the last couple years.  She added that she 
suggested to the Veteran that he get tested by an 
audiologist, but "he tells me he gets them in work."

The Veteran submitted copies of photographs at the hearing in 
January 2003 that apparently showed him operating heavy 
equipment and the ammunition dump explosion.

In a June 2003 rating decision, the RO awarded service 
connection for posttraumatic stress disorder (PTSD) and 
superficial scars on the basis of the Veteran's January 2003 
testimony, which the RO found credible, regarding various 
combat incidents.

In correspondence received in July 2003, a former serviceman 
stated that he served with the Veteran and remembered the 
ammo dump explosion.  He reported that as the Veteran came 
out of the explosion, he was holding his ears and could not 
hear anything when the buddy spoke to him.  After the 
explosion, he had to yell at the Veteran.  His statement did 
not describe any observations of the Veteran after discharge 
from service.

The Veteran testified during a hearing before a member of the 
Board in March 2004 that he had a total loss of hearing 
following an in-service explosion, and his hearing was gone 
for quite a while.  He believed his hearing acuity had become 
progressively worse since the November 2001 VA examination.

In a private audiological examination report dated in March 
2004, the Veteran reported decreased hearing bilaterally, 
present for approximately 30 years [1974].  He also reported 
exposure to excessive noise in the military as well as in his 
work environment.  Unfortunately, audiometric findings were 
provided in graphic format, and therefore provide a limited 
basis for evaluating the Veteran's claimed bilateral hearing 
loss disability.  Nevertheless, a summary of the findings 
included a moderately severe sensorineural hearing loss in 
the right ear and a moderately severe to severe sensorineural 
hearing loss in the left ear; word recognition was reported 
as excellent bilaterally upon elevated presentation levels 
and fair upon normal conversational level.  The examiner 
described possible functional impacts "in a patient with 
this type of hearing loss," to include difficulty hearing in 
a quiet environment, an environment with excessive background 
noise, or whereby speech is presented at a soft intensity 
level.  She did not describe any functional effects specific 
to the Veteran, nor did she opine as to the etiology of the 
hearing loss.

In a VA audiological examination report dated in September 
2005, the Veteran complained of progressive loss of hearing 
since military service.  He stated that he received the 
Purple Heart for gunshot wounds and shrapnel wounds sustained 
during a firefight.  He reported that he worked as a heavy 
equipment operator while recovering from his gunshot wounds 
and described an explosion at an ammunition dump that threw 
him from a machine and resulted in severe temporary threshold 
shift (TTS) for approximately one month.  Following 
separation he worked as an assembly line worker with an 
automotive company for 28 years and reported using personal 
ear protection.  He denied recreational noise exposure.

The results of the authorized audiometric evaluation were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
100
110
110
110
LEFT
80
75
95
105
105

Speech recognition scores using Maryland CNC word lists were 
reported as 94 percent in the right ear and 96 percent in the 
left ear.  

Following the authorized audiometric evaluation, the examiner 
concluded that test results offered poor reliability because 
there was poor agreement and incompatibility between the 
average of pure tone air-conduction thresholds and speech 
reception thresholds and word recognition scores.  The 
examiner indicated that the test results could not be used 
for diagnostic purposes due to the poor reliability and 
recommended that the Veteran be reevaluated.

In a VA ear disease examination report dated in October 2005, 
the Veteran stated that he was a recipient of the Purple 
Heart and complained of difficulty hearing.  The examiner 
concluded that audiometric examination confirmed the presence 
of a bilateral sensorineural hearing loss and opined that it 
was likely due to his military service.  Unfortunately, the 
report did not include any audiometric findings, 
consideration of any post-service noise exposure, or an 
articulated rationale to support the opinion.

In a VA audiological examination report dated in December 
2005, the Veteran attributed his claimed hearing loss to an 
ammunition dump explosion that resulted in a temporary 
threshold shift in hearing with partial recovery days later, 
and exposure to small arms fire, firefights, and grenades.  
He reported the onset of hearing loss beginning in service 
secondary to acoustic trauma.  He also reported positive 
occupational noise exposure through his employment on an 
automotive assembly line for 28 years with the use of 
personal hearing protection devices.  He denied recreational 
noise exposure.  He indicated that his claimed hearing loss 
negatively affected his lifestyle because it decreased 
effective communication with family and friends.

The results of the authorized audiometric evaluation were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
25
LEFT
20
20
30
25
25

Speech recognition scores using Maryland CNC word lists were 
reported as 94 percent in the right ear and 96 percent in the 
left ear.  The assessment included normal hearing in both 
ears.

Pursuant to the April 2007 Remand instructions, the AMC 
specifically requested any employer-conducted hearing tests 
in correspondence to the Veteran and his representative dated 
in May 2007, in addition to any other evidence showing that 
the Veteran's claimed bilateral hearing loss existed from 
military service to the present time.  No response was 
received.

In a VA audiological examination report dated in April 2008, 
the Veteran again described an in-service acoustic trauma 
event (an ammunition depot explosion) that resulted in a 
sudden severe temporary threshold shift in hearing, which 
partially recovered within one month.  He reported current 
hearing difficulty in most listening situations.  He 
described minimal noise exposure working on an assembly line 
for an automotive company, reporting that hearing protection 
was used on rare occasions of excessive noise exposure.  He 
denied recreational noise exposure.  

The results of the authorized audiometric evaluation were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
30
35
LEFT
15
20
25
30
35

Speech recognition scores using Maryland CNC word lists were 
reported as 100 percent each ear.  The diagnosis was hearing 
loss not disabling (per 38 C.F.R. § 3.385).  The examiner 
described her review of the claims folder and concluded that 
the results were consistent with the December 2005 
audiological evaluation.

The Board has considered the Veteran and his representative's 
contentions that he has a current bilateral hearing loss 
disability as a result of acoustic trauma during active 
service, but finds that service connection is not warranted.

Although the Veteran's hearing thresholds equated to 
bilateral hearing loss for VA compensation purposes on VA 
examination in November 2001, those results were not reliably 
replicated and documented in any subsequent audiological 
evaluation of record.  Moreover, no opinion was provided on 
examination in November 2001 regarding the etiology of the 
bilateral hearing loss demonstrated on this singular 
evaluation.  In order to prevail on the issue of service 
connection there must be: medical evidence of a current 
disability, medical evidence, or in some cases lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and, medical evidence of a nexus between an in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  In the present case, no 
competent medical evidence of a nexus between the in-service 
explosion and any current complaints of hearing loss has been 
provided.  Therefore, the Veteran's claim for service 
connection for bilateral hearing loss must be denied.
  
Furthermore, the Board notes that this November 2001 VA 
audiological evaluation that apparently documented evidence 
of bilateral hearing loss was the first evidence of any 
bilateral hearing loss, more than 30 years after the 
Veteran's discharge from service.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The Board also finds that the March 2004 private audiological 
evaluation is insufficient to substantiate the claim for 
service connection for bilateral hearing loss because the 
audiometric results were reported graphically, and the 
examiner offered no opinion supported by any rationale 
regarding the etiology of the Veteran's claimed hearing loss 
disability.  The examiner did document, however, that the 
Veteran reported an exposure to excessive noise in the 
military as well as in his work environment.  

Similarly, as the September 2005 VA audiological examiner 
concluded that pure-tone hearing thresholds were incompatible 
with speech reception thresholds and word recognition scores 
and that the test results could not be used for diagnostic 
purposes due to the poor reliability, the Board has accepted 
the examiner's conclusion and finds it to be probative.  
Accordingly, the September 2005 VA audiological examination 
findings are equally insufficient to substantiate the claim 
for service connection for bilateral hearing loss.

The Board also considered the October 2005 VA ear disease 
examination report, which included an opinion linking the 
Veteran's claimed bilateral hearing loss to in-service noise 
exposure.  Unfortunately, the opinion is not supported by any 
audiometric data or any articulated rationale for the 
opinion.  Nor does the examination report include an auditory 
history that considered in-service, occupational, or 
recreational noise exposure.  It has been held that "a bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record."  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, the 
Board finds that the October 2005 VA ear disease examination 
report is inadequate for rating purposes.

In comparison, the Board finds that the December 2005 and 
April 2008 VA audiological VA examination reports are 
adequate for VA purposes because the examiner obtained a 
hearing loss history from the Veteran, solicited information 
about the effects of the claimed disability on the Veteran's 
activities of daily living, and obtained objective 
audiometric findings on examination that were found to be 
consistent.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007) (holding that an examiner fulfilled the examination 
requirements by eliciting information from the veteran 
concerning his medical history and conducting the necessary 
tests in accordance with standard medical practice and 
guidelines promulgated by the Secretary of Veterans' 
Affairs).

Finally, the Board finds that the Veteran and his 
representative's assertion that the Veteran was exposed to an 
ammunition dump explosion with a temporary loss of hearing 
(threshold shift) is credible because the written statements, 
a July 2003 lay statement, and his oral testimony in this 
regard are consistent throughout the record.  However, the 
assertion that he has experienced a continuous, disabling 
hearing loss since that event is unsupported by the medical 
evidence of record and is inconsistent with his other 
statements, which described the onset of his hearing loss 
disability as occurring "little by little" or 
"progressively" in January 2003, March 2004, and September 
2005.

To illustrate, statements made by the Veteran, his wife, and 
a buddy suggest that a temporary hearing loss was perceptible 
to others immediately following the initial in-service 
explosion, but was not perceptible to others again until 
approximately 2000.  The Board finds that the Veteran, his 
wife, and a buddy are competent to render opinions regarding 
their observations that the Veteran was experiencing 
difficulty hearing.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (holding that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation; in such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection).  
However, service connection for bilateral hearing loss is not 
warranted because the Veteran's hearing thresholds and speech 
recognition scores do not demonstrate that he has a current 
bilateral hearing loss disability within the meaning of 38 
C.F.R. § 3.385 (2008) on either of the two audiological 
examination that were not demonstrated to be unreliable (in 
December 2005 and April 2008).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 2002 & Supp. 2006).  Accordingly, where, as here, 
the competent medical evidence establishes that the Veteran 
does not have the extent of hearing loss needed to constitute 
a disability under 38 C.F.R. § 3.385, the disability for 
which service connection is sought is not established, and 
thus, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
claim for service connection for bilateral hearing loss must 
be denied because the first essential criterion for a grant 
of service connection - evidence of current bilateral hearing 
loss disability - has not been met.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative 
advanced in connection with the claim on appeal.  The Board 
has considered the Veteran's claim that he has a current 
bilateral hearing loss disability as a result of an explosion 
and general combat conditions during military service.  
However, questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a 
layperson without the appropriate medical training or 
expertise, he is not competent to render probative (i.e., 
persuasive) opinions on such medical matters.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology 
of his claimed bilateral hearing loss disability have no 
probative value.

For all the foregoing reasons, the claim for service 
connection for bilateral hearing loss must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


